COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:              01-10-00901-CR
Trial Court Cause
Number:                    1262576
Style:                     Timothy Ryan Richert
                           v The State of Texas
Date motion filed*:        March 18, 2013
Type of motion:            Motion for Leave to File Fewer Copies
Party filing motion:       Appellant
Document to be filed:      No

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: March 20, 2013